CHASE, Circuit Justice
(charging grand jury). You have been selected among your fellow-citizens for your intelligence, your impartiality, and your integrity, to inquire concerning offenses against the United States within the district of West Virginia. Your general duties are sufficiently defined by your oath, which binds you under the most solemn obligations to present no one from envy, hatred, or ill-will, and to leave no one unrepresented from fear, favor, and affection. The same oath binds you to diligent inquiry as well as true presentment.
You will not acquit yourselves of these obligations by slight or careless investigation. You must not be satisfied by acting upon such cases only as may be brought before you by the district attorney, or by members of your body to whom knowledge of particular offenses may have come. Your authority and your duty go much further. You may, and you should, summon before you officers of the government, and others whom you may have reason to believe possess information proper for your action, and examine them fully. Officers connected with the collection of internal revenue— collectors and assessors and their subordinates —may with special propriety be thus examined.
In respect to the mode and extent of your inquiries, your own good sense will be your best guide. The district attorney will always be ready to aid you with information on matters of law; and the court also will take pleasure in responding to any inquiries you may see fit to make.
There are three subjects, and, so far as we are at present advised, only three subjects, to which it is necessary to direct your particular attention.
The first of these is the faithful execution of the internal revenue laws. The war in which the nation has been recently engaged for the preservation of the national union and government endangered by rebellion, made the contracting of a large debt inevitable. This debt is the price of our national existence, and binds irrevocably the good faith of the people. Its inviolable obligation has been recognized by a solemn act of the nation in adopting the fourteenth amendment of the constitution of the United States, which declares that “the validity of the public debt of the United States, authorized by law. including debts incurred for the payment of bounties for services in suppressing insurrection or rebellion shall not he questioned.” There are differences of opinion as to the mode of payment required by the contracts of the American people made through their government, but nobody questions openly, if anybody questions at all, that the debt contracted must be paid, and paid in perfect good faith. The law of the amendment that the validity of the national debt shall not be questioned, was already written upon the hearts of the people before they made it part of the constitution. To provide for the reduction and final payment of this debt and for the annual expenses of the government, taxes are necessarily imposed. . In other words, the equal proportion to be contributed by each citizen is ascertained by law. He who withholds his just proportion deprives the rest of the people of exactly the amount withheld. His fraud operates as theft.
The sum total necessary to meet the obligations of the nation must be raised. Fraud upon the revenue does not reduce that sum, it merely shifts the burdens evaded by the fraudulent upon others who pay their full proportion *981besides. All honest men, therefore, have a common cause against the dishonest.
You, gentlemen, represent the honest men, and it is your duty to see that no defrauder of the revenue who can be brought to justice escapes merited punishment. The higher in office and the higher in social position the delinquent may be, the more unremitting and searching should be your diligence in inquiry and presentment.
Some of the observations just made might be properly enough repeated upon the nest topic to which I must invite your attention. I refer to counterfeiting. It is to be regretted that the currency of the country now consists wholly, or almost wholly, of paper; but it is not the less important on that account that the people should be protected as far as possible against counterfeiting. Whatever the currency of the country may be, payments must be made in it, and exchanges effected through it. It is practically the common measure of values. Whoever imposes a counterfeit dollar on the public, robs successively all who take it in payment. Counterfeiting is continuous robbery, and it robs chiefly those who are least able to bear the loss. Occasionally men are defrauded by counterfeit money in large transactions, but the principal sufferers are laboring men. whom it is the peculiar duty of government to protect from wrong. You will be vigilant, gentlemen, in your investigations concerning this class of crimes.
What remains to be said concerns offenses against the post-office laws. Under our benignant system of government, the means of cheap and frequent intercourse between the most distant parts of the republic are provided; relatives and friends separated by the breadth of the continent correspond freely with each other. Correspondence is nearly as cheap as talk. And not only do the mails convey messages of affection, science, and business, but they are also the agents of immense pecuniary transactions, by remittances of bills of exchange and small government money orders. You see at once how important it is that the laws which regulate this vast interchange should be faithfully executed, and we are confident that nothing more is needed to insure your best endeavors to detect and bring to justice all those whose crimes and offenses deprive the people of the great benefits which those laws are intended to secure.
There seems to be no necessity at this time for further observations from the court. You will retire to your room, gentlemen, carrying with you, we doubt not, in your retirement, a profound sense of the serious obligations you have taken upon yourselves, to your country and to your God.